TOWNSEND, District Judge.
The article in question is a marble figure of Christ, imported for the Convent of the Sacred Heart. It was assessed for duty at 50 per cent, ad valorem under paragraph 115, Schedule B, § 1, c. 11, Act July 24, 1897, 30 Stat. 159 (U. S. Comp. St. 1901, p. 1636), as “manufactures of * * * marble,. * * * not specially provided for,” and claimed as free under paragraph 649, Free List, § 2, c. 11, of said act, 30 Stat. 201 (U. S. Comp. St. 1901, p. 1687), as “statuary, and specimens or casts of sculpture, where specially imported in good faith for the use and by order of *106any society incorporated or established solely for religious, philosophical, educational, scientific, or literary purposes.” If this figure be statuary, it is not essential that it should be “the production of a sculptor who conceived the designs and executed the clay models thereof,” nor “replicas or copies produced therefrom' by others under his immediate supervision, and to which he has given finishing touches and expression.” It appears that the original model was made under his written instructions, supplemented by verbal directions given by him at the establishment in France, and that there was such supervision as was necessary to insure a faithful reproduction of the design. In any event, this statue is a specimen of sculpture, and was imported in good faith, under the conditions provided for in said act.
A great deal of testimony has been taken as to the intended uses •of the statue, the character of Sibbel’s establishment where the statue was cut, the prices at which statues had been sold therein, and as to the standpoint of high art. The evidence shows that this figure should be free within the decision of the United States Circuit Court of Appeals in U. S. v. Morris European & American Express Company, 41 C. C. A. 240, 101 Fed. 111.
The decision of the Board of General Appraisers is reversed.